concurring opinion
Tilson, Judge:
I concur in holding that the plaintiff has failed to establish a 'prima facie case, in that he has failed to show that the instant twine belongs to that class or kind of twine which, at or prior to the date of the passage of the act of 1930, was chiefly used for binding purposes. It is my view that the provision in paragraph 1622 for “All binding twine manufactured from * * * sisal grass * * * of single ply and measuring not exceeding 750 feet to the pound” covers and includes all twine manufactured from sisal grass of single ply and measuring not exceeding 750 feet to the pound which belongs to that class or kind of twine which, on or before the passage of the act of 1930, was chiefly used for binding purposes. This precludes proof of commercial designation and renders immaterial the oil content, the amount of insect repellent or insecticide contained therein, the tensile strength per pound and whether put up in balls measuring 500, 550, 600, or 650 feet to the pound or otherwise, all of which qualifications may be material factors in determining the chief use of the merchandise. In my opinion, under the provision in paragraph 1622 “All binding twine * * *” which answers all the other provisions of said paragraph is dutiable thereunder whether commonly or commercially known as binding twine, provided it belongs to that kind or class of twine which, at and prior to the passage of the act of 1930, was chiefly used for binding purposes.
It must be presumed that the Congress placed all the limitations upon paragraph 1622 which .it intended the paragraph to bear, and it is not the province of either the Secretary of the Treasury or this court to attempt to write into the paragraph limitations which the Congress refused to enact into the same.